                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division


DARRYL R. GREEN,

                  Plaintiff,

V.                                                    Civil No. 2:19cvl27


KLINE CHEVROLET SALES CORPORATION,
doing business as PRIORITY CHEVROLET

                  Defendant.


                              OPINION AND ORDER


      This    matter   is   before   the    Court     on    a    motion     to   compel

arbitration filed by defendant Kline Chevrolet Sales Corporation,

doing business as Priority Chevrolet              Defendant" or ^"Priority").

ECF No. 11.    For the reasons set forth below, the motion is GRANTED.

                  I. FACTUAL AND PROCEDURAL HISTORY^

      Defendant    operates    a    Chevrolet    dealership          in   Chesapeake,

Virginia.      Compl., ECF No.       1    SISl 2-3.    On       February 24, 2018,

Plaintiff     Darryl   R.   Green     C'Plaintiff"         or    ''Green")       visited

Defendant's    dealership     to   have    his   vehicle,        a   2014    Chevrolet



^ The following facts, which are not disputed at this time, are drawn from the
Complaint. ECF No. 1. The parties have also each submitted evidence outside
the pleadings in support of their respective positions on the motion to compel
arbitration. Neither party challenges the opposing party's submission of such
evidence, nor does either party suggest that is it improper for the Court to
consider the evidentiary submissions.       Accordingly, the Court considers
such unopposed submissions, noting that such exhibits are proper under (1) Rule
12(b)(1), as a motion to compel arbitration is an attack on the plaintiff's
jurisdictional allegations, (2) after converting Defendant's motion into a
motion for summary judgment pursuant to Rule 12(d), or (3) under the Federal
Arbitration Act, which involves application of a standard similar to summary
judgment. Artis v. Lyon Shipyard, Inc., No. 2:17CV595, 2018 WL 2013073, at *1,
n.2 (E.D. Va. Apr. 26, 2018).
Silverado,     serviced.           Id.    SI    6.     One    of    Defendant's    salesmen

approached Plaintiff at the dealership and persuaded Plaintiff to

trade in his 2014 vehicle for a new 2018 Chevrolet Silverado.                            Id.


SISI 8-14.   Defendant, through the salesman, represented to Plaintiff

that if he transferred ownership of the 2014 vehicle to Defendant,

it would pay off the remaining balance Plaintiff owed on the 2014

vehicle.       Id.    SISI    10-11.           Further,      Defendant     represented    to

Plaintiff     that    Defendant          would       assist     Plaintiff    in   obtaining

financing for the new truck, and then informed Plaintiff that he

had   received       credit       approval       from     two      banks   including    Port

Alliance, Plaintiff's prior lender.                     Id. SISI 11-12.

      In     reliance        on   these    representations.            Plaintiff   "signed

multiple documents" as part of the purchase.                         Id. SISI 12-13.   Among

the documents signed, is a "Buyer's Order."                            The Buyer's Order

contains the following clauses ("arbitration provision"):

      AGREEMENT TO ARBITRATE DISPUTES: Purchaser(s) and Dealer
      agree that if any Dispute (as defined below) arises, the
      Dispute will be resolved by binding arbitration by a
      single arbitrator under the applicable rules of the
      alternative dispute resolution agency named here, with
      that arbitrator rendering a written decision with
      separate findings of fact and conclusions of law.     An
      award by the arbitrator shall be final and binding on
      all parties to the proceeding.     The arbitrator shall
      apply the substantive law of the Commonwealth of
      Virginia and the arbitration shall take place in the
      locality in which Dealer is located.     All arbitration
      costs and expenses shall be borne as determined by the
      arbitrator.   Judgment on an award must be entered by
      either party in the highest local, state, or federal
      court, or before any administrative body. If any portion
      of this agreement is found to be unenforceable, the
    remainder of the agreement shall remain effective. The
    Arbitration   Agreement   will   survive    payment   of
    Purchaser(s)' obligations in     connection   with  this
    transaction  and   any  termination,   cancellation   or
    performance of the transaction between Purchaser(s) and
     Dealer.


    DISPUTE DEFINED: A Dispute is any question as to whether
    something must be arbitrated, as well as any allegation
    concerning a violation of state or federal statute that
    may be the subject of binding arbitration, any purely
    monetary claim greater than $1,000.00 in the aggregate
    . . . provided, however, that your failure to provide
    consideration to be paid by you . . . as well as our
    right to retake possession of the vehicle pursuant to
    this Buyer's Order shall not be considered a dispute and
    shall not be subject to arbitration.

EOF No. 13 at 3.


     Plaintiff       then        drove    off     in     the    new    truck    with    the


understanding       that    he    had    received       financing      and   successfully

purchased the 2018 truck.                EOF No. 1 at 5 14.           A few days later.

Defendant contacted Plaintiff and asked Plaintiff to return to its


dealership    to    execute       a   new    financing         agreement     because    Port

Alliance    had    not     actually       approved       financing;      Plaintiff     then

returned to the dealership.               Id.      15-16.        Thereafter, Defendant

represented to Plaintiff that he had been approved for financing

by both Wells Fargo and GM Financial.                    Id. SI 15.

    On April 27, 2018, Defendant again contacted Plaintiff and

advised him that it had failed to obtain financing for Plaintiff,

despite its prior representations.                     Id. SI 17.      Defendant advised

Plaintiff    that    he    would      have   to   return       the    2018   truck,    which

Plaintiff did.       Id. SISl 17-18.         Plaintiff then asked for his 2014
vehicle back; however. Defendant notified Plaintiff that it had

already sold the vehicle.        Id. SI 18.         Defendant provided Plaintiff

with a used ""loaner" vehicle to use while it "'worked on solving''

the sale of Plaintiff's 2014 vehicle.                 Id. SI 23.       On October 22,

2018, Plaintiff was involved in a minor car accident while driving

the leaner vehicle.        Id. SI 28.    Virginia State Police responded to

the accident, ran the license plate of the leaner vehicle and

advised Plaintiff that Defendant had reported the leaner vehicle

as stolen. Id. SI 29.       Police then handcuffed Plaintiff and placed

him in the back of a police vehicle while police investigated

whether    the   leaner    vehicle    was     in    fact    stolen.      Id.      First,

Defendant's finance manager, Brandon Jackson, acknowledged what

had happened and advised police that Defendant did not wish to

press charges.      Id. SI 30.       Subsequently, Defendant's Director of

Finance, John Mason, told police that Plaintiff was working with

a former employee of Defendant in a scheme to illegally obtain the

loaner car.       Id.      Ultimately,      Plaintiff        was   released     without

charges.    Id. SI 31.

     Plaintiff     later    returned     the       loaner    vehicle    to     Defendant


although he has not received his 2014 vehicle back or the 2018

truck he sought to purchase.            Id.       Plaintiff also contacted Port

Alliance    regarding     the   matter      and    was     informed    that,    despite

Defendant's representations. Port Alliance had no records of any
credit application or other communication from Defendant to it

regarding Plaintiff's financing application.                Id. 1 25.

      On   March    18, 2019, Plaintiff filed the Complaint in this

Court.     ECF No. 1.      The Complaint alleges two counts: (1) Defendant

violated the Truth in Lending Act by failing to comply with the

disclosure requirements of 15 U.S.C. §§ 226.17 and 226.18, and (2)

Defendant       violated    the   Fair Credit      Reporting    Act by taking an

adverse action against Plaintiff without notice as required by 15

U.S.C. § 1681(m).          On May 15, 2019, Defendant filed the instant

motion     to   compel     arbitration.      ECF    No.   11.    The   motion     and

accompanying       memorandum      argue   that    Plaintiff    is   bound   by   the

arbitration provision and may not bring the instant lawsuit.                      ECF

No. 12.     On May 29, 2019, the Plaintiff filed a response.                 ECF No.

15.   On June 4, 2019, Defendant filed a reply, ECF No. 16, and on

June 10, 2019, the parties filed a joint request for a hearing,

ECF No. 17.       Having been fully briefed, the pending motion is ripe

for review.       The Court has reviewed the parties' submissions and

concludes that a hearing is not necessary.                Local Civil Rule 7(J);

Fed. R. Civ. P. 78.


                                  II. LEGAL STANDAHD


      The Fourth Circuit's recent opinion in Novic v. Credit One

Bank, Nat'l Ass'n, 757 F. App'x 263, 265-66 {4th Cir. 2019) and

this Court's opinion in Lovelady v. Five Star Quality Care-VA,
LLC, No. 4:18CV18, 2018 WL 3580768, at *7 (E.D. Va. July 25, 2018)

set forth the standard for a motion to compel arbitration.

        The    parties'       agreement,      which      includes   the     arbitration

provision, is a contract.              The Federal Arbitration Act, 9 U.S.C.

§ 1 et seq. ("FAA") reflects Congress' intent that courts treat

arbitration agreements the same as any other contract and requires

federal       courts   to     ^'rigorously     enforce      arbitration      agreements

according to their terms."              Am. Exp. Co. v. Italian Colors Rest.,

570 U.S. 228, 233 (2013).               Federal policy favors arbitration of

disputes,       and    thus    "[a]greements        to    arbitrate    are    construed

according to the ordinary rules of contract interpretation, as

augmented by a federal policy requiring that all ambiguities be

resolved in favor of arbitration."                  Choice Hotels Int'l, Inc. v.

BSR Tropicana Resort, Inc., 252 F.3d                     707, 710 (4th Cir. 2001)

(citation omitted).

        Courts must compel arbitration if the moving party proves

"(1) the existence of a dispute between the parties, (2) a written

agreement that includes an arbitration provision which purports to

cover the dispute, (3) the relationship of the transaction, which

is evidenced by the agreement, to interstate or foreign commerce,

and (4) the failure . . . to arbitrate the dispute."                          Adkins v.

Labor Ready, Inc., 303 F.3d 496, 500-01 (4th Cir. 2002).                              "The

party     seeking      to     compel    arbitration         bears     the    burden     of

establishing      the       existence    of    an     arbitration     provision       that
purports     to    cover   the   dispute."     Scales      v.   SSC   Winston-Salem

Operating,        Co.,   LLC,    No.   1:17CV539,    2017    WL    4467278,    at   *2

(M.D.N.C. Oct. 5, 2017) (internal quotation marks and citation

omitted).     "'If the party makes this evidentiary showing, the party

opposing arbitration must come forward with sufficient facts to

place the entitlement to arbitration in dispute."                      Id. (citing

Chorley Enters., Inc. v. Dickey^s Barbecue Rests., Inc., 807 F.3d

553, 564 (4th Cir. 2015)).

       As part of their agreement to arbitrate, parties may consent

to arbitrate the '"gateway" issue of arbitrability, essentially

allowing the arbitrator to determine his or her own jurisdiction.

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68-69 (2010); Carson

V. Giant Food, Inc., 175 F.3d 325, 329 (4th Cir. 1999).                   However,

when   the    parties      disagree     whether     they    have   delegated    this

authority to an arbitrator, that question of arbitrability must be

answered by the court.           See AT&T Techs., Inc. v. Commc^ns Workers

of Am., 475 U.S. 643, 649 (1986); see also Peabody Holding Co. v.

United Mine Workers of Am., Int^l Union, 665 F.3d 96, 102 (4th

Cir.    2012).           The    federal   presumption        generally    favoring

arbitration is not applicable when a court determines who the

parties intended to decide issues of arbitrability.                   Peabody, 665

F.3d at 102; Carson, 175 F.3d at 329.

       In order to overcome this general rule (that the gateway issue

of arbitrability is generally decided by the Court where there is
disagreement) and place such power in an arbitrator's hands, the

parties must agree, in "'clear and unmistakable" language, that an

arbitrator will decide which disputes the parties have agreed to

arbitrate.      Carson, 175 F.3d at 329 (quoting AT&T Techs., 475 U.S.

at 649).       The Fourth Circuit has explained that this "clear and

unmistakable" standard is "exacting," and that a general agreement

to arbitrate disputes arising between the parties will not suffice

to     establish      the     parties'           intent     concerning            questions    of

arbitrability.         Simply Wireless, Inc. v. T-Mobile US, Inc., 877

F.3d    522,    526        (4th    Cir.        2017).      To      meet      the    "clear    and

unmistakable"         standard,           an     agreement      must      contain      language

specifically         and     plainly       reflecting        the      parties'       intent    to

delegate     disputes         regarding          arbitrability          to   an     arbitrator.

Peabody, 665 F.3d at 103; Carson, 175 F.3d at 330-31.

       Under substantive federal law, an arbitration provision is

severable      from the       other       provisions in         the     parties'      contract.

Rent-A-Ctr., 561 U.S. at 70 (citing Buckeye Check Cashing, Inc. v.

Cardegna,      546    U.S.        440,    445    (2006)).        Thus,       in    addition   to

challenging whether an arbitration provision delegates power to an

arbitrator      to    decide           issues    of     arbitrability         in    "clear    and

unmistakable" terms,               a     party    may    oppose     a     motion     to   compel

arbitration by challenging the validity of the provision.                                     See

Rent-A-Ctr., 561 U.S. at 70-71 & n.l.                     However, absent a challenge

to the validity of such a "clear and unmistakable" delegation.
courts will not intervene in interpreting the parties' agreement.

Id.   Thus, when the delegation is clear and unmistakable, a party's

challenge to a different contract provision, or to the contract as

a whole, will not prevent a court from submitting to the arbitrator

the question of arbitrability.         Id. at 71-72.

      Determining   whether the parties' arbitration                 agreement is

valid or whether the parties agreed to arbitrate a particular

dispute, is a question of state law governing contract formation.

Adkins, 303 F.3d at 501.         In Virginia,         uestions concerning the

validity, effect, and interpretation of a contract are resolved

according to the law of the state where the contract was made."

Seabulk Offshore, Ltd. v. Am. Home Assur. Co., 377 F.3d 408, 419

(4th Cir. 2004).         Here, the contract was made in Virginia, and

thus the Court applies Virginia law.

                                III. DISCUSSION


      Defendant seeks to         submit the       entire   case, including     the

question   of    whether       Plaintiff's    claims       are   arbitrable,    to

arbitration.     This is an issue of arbitrability.              That is, within

the four-part framework set forth by the Fourth Circuit in Adkins

discussed supra at 6, the parties dispute the second element:

whether the dispute is covered by an arbitration provision.                     If

Defendant meets the clear and unmistakable standard required to

grant power to determine issues of arbitrability to the arbitrator,

the   burden    shifts    to    Plaintiff    to    come    forward    with   facts
demonstrating that entitlement to arbitration is in dispute for

reasons such as invalidity grounded in fraudulent inducement and

unconscionability.          If those arguments fail, the Court must compel

arbitration as the parties do not contest the existence of the

remaining Adkins elements.

                            A. Clear and Unmistakable


       First, the         Court addresses    whether   Defendant    has met its

burden of demonstrating through clear and unmistakable language

that   the    parties      delegated   the   power   to    determine    issues   of

arbitrability        to    the   arbitrator.     The      arbitration   provision

provides, in relevant part, that ""Purchaser(s) and Dealer agree

that if any Dispute {as defined below) arises, the Dispute will be

resolved by binding arbitration," and goes on to define ""Dispute"

as ""any question as to whether something must be arbitrated, as

well as any allegation concerning a violation of state or federal

statute that may be the subject of binding arbitration[.]"                       ECF

No. 13 at 3 (emphasis added).

       In Buckeye Check Cashing, the Supreme Court found that the

following provision in an agreement was unmistakably clear on the

gateway      issue    of     arbitrability:    ""[a]ny     claim,   dispute,     or

controversy . . . arising from or relating to this Agreement . .

. or the validity, enforceability, or scope of this Arbitration

Provision, or the entire Agreement . . . shall be resolved . . .

by binding arbitration."            546 U.S. at 442.         The Fourth Circuit

                                        10
found similar language in Novic unmistakably clear.                        757 F. App'x

at 264 (''Claims subject to arbitration include, but are not limited

to, disputes relating to . . . the application, enforceability or

interpretation        of    this    Agreement,        including    this     arbitration

provision.").         Like the language in Novic that was deemed clear

and unmistakable on the gateway issue of arbitrability, and covered

disputes        involving         the      "application,         enforceability         or

interpretation" of an "arbitration agreement," the                          arbitration

provision at issue here is similarly clear and unmistakable when

it    defines      disputes      that   must    be    arbitrated   to     include    "any

question as to whether something must be arbitrated."                           The terms

demonstrate an intent to submit issues of arbitrability to the

arbitrator.           Other      courts     have      granted    motions       to   compel

arbitration        based    on    nearly    identical     language,       although     the

plaintiffs in those cases did not argue about whether the language

was   clear     and   unmistakable.            See,    e.g.,    Graham    v.    Santander

Consumer USA, Inc., No. CV CCB-17-3148, 2018 WL 2462881, at *3 (D.

Md.   June    1,    2018)   ("A    Dispute is any question               as to whether

something must be arbitrated[.]"); Taylor v. Santander Consumer

USA, Inc., No. CIV.A. DKC 15-0442, 2015 WL 5178018, at *5 (D. Md.

Sept. 3, 2015) (same).             Therefore, the Court finds that the clear

and unmistakable language in the arbitration provision at issue

here delegates power to the arbitrator to decide gateway issues of

arbitrability.

                                             11
                       B. Fraudulent Inducement


      Even if the language of the arbitration provision here is

clear and unmistakable on the gateway issue of who decides whether

an issue is arbitrable, the Court must still decide whether the

arbitration provision is valid such that the arbitrator can decide

the gateway arbitrability issue.        Therefore, the Court now turns

to Plaintiff s two arguments that the arbitration provision is not

valid.


      First, Plaintiff attempts to argue that he was fraudulently

induced to enter into the arbitration provision on the basis of

Defendant's representations that Plaintiff had secured financing

for the vehicle purchase, but the Court must determine if Plaintiff

is in fact challenging the validity of the arbitration provision

or the entire contract.       As discussed above, if the Court rather

than the arbitrator is to decide the validity of an arbitration

provision, a plaintiff must have ^'challenged the [validity of the]

delegation provision specifically, . . . leaving any challenge to

the validity of the Agreement as a whole for the arbitrator."

Rent-A-Ctr., 561 U.S. at 72.      In this case. Plaintiff admits that

the arbitration provision was part of the larger contract (the

Buyer's Order), and he was fraudulently induced into entering the

entirety of the contract.      This is not a case where Plaintiff was

fraudulently induced into entering the arbitration provision only.

For   instance.   Plaintiff   alleges   in   the   Complaint   that   he   was


                                   12
fraudulently induced into entering the entire contract for the

purchase of the vehicle.                See, e.g., Compl. iSI 12-13(''Defendant

specifically     told   Green          that   the    bank    that   had     financed       his

original vehicle. Port Alliance, had approved financing Green's

purchase of the new vehicle.                  The foregoing representation was

material to the purchase of the new vehicle by Green and was relied

upon by Green.    Defendant signed multiple documents as part of the

purchase of the new vehicle.") (emphasis added).                         In his affidavit

submitted   as   part    of       his      response    to    the    motion       to   compel

arbitration. Plaintiff states "I only agreed to the arbitration

agreement   as   contained            in   the     Buyer's    Order      after    Priority

represented to me that it had already obtained credit and financing

approval from two lenders . . . The arbitration agreement was

presented to me in the form of a pre-printed portion of the Buyer's

Order[.]"

     Plaintiff     is   not           challenging      the   arbitration         provision

specifically.      Where      a       party   argues    that   it     was   fraudulently

induced   into   entering         a    contract     generally       as    opposed     to   an

arbitration provision specifically, courts have found that those

questions are also within the province of the arbitrator.                              See,

e.g.. Buckeye Check Cashing, 546 U.S. at 445 (2005) (the Federal

Arbitration Act "does not permit the federal court to consider

claims of fraud in the inducement of the contract generally"):

Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co., 867 F.2d


                                              13
809, 813-814 {4th Cir. 1989) (reversing denial of motion to compel

arbitration as claims for ""fraud in the inducement of the contract


generally[] is for the arbitrator").

       Although    Plaintiff        highlights        and   refers          to   just     the

arbitration provision in his Complaint and memorandum, this is an

attempt to     avoid   what    is    apparent - Plaintiff alleges                   he    was

fraudulently induced into entering the entirety of the contract.

The    validity   of   the    contract      as    a     whole     by    the      clear   and

unmistakable      language     of    the    delegation          provision        has     been

delegated to the arbitrator, and the Court may not address that

issue here.


                             C. Unconscionability

       In contrast, it is for the Court to decide Plaintiff's second

invalidity argument because the argument that                          the arbitration

provision     itself   is    unconscionable        is     directed      solely      at   the

arbitration provision in the contract, not the contract as a whole,

and such an unconscionability question is a gateway issue for the

court to decide.       See, e.g., Rent-A-Ctr., 561 U.S. at 73 (""But we

need    not   consider      that    claim       because     none       of    [appellee's]

substantive     unconscionability          challenges       was    specific        to    the

delegation provision"); Pro Tech Indus, v. URS Corp., 377 F.3d

868, 872-73 (8th Cir. 2004) (considering argument that arbitration

provision was unconscionable, but concluding that it was not);

Snowden v. Checkpoint Check Cashing, 290 F.3d 631, 639 (4th Cir.

                                           14
2002)    (considering       argument       that       the       arbitration          clause    of

agreement      between    borrower    and    deferred            deposit check         cashing

lender    was    unconscionable        because            it    was        specific    to     the

arbitration      clause     and   concluding          that        the       clause     was    not

unconscionable).

        When addressing the broader issue of unconscionability of

contracts as a whole, the Fourth Circuit has explained that, under

Virginia law,       [u]nconscionability is a narrow doctrine whereby

the challenged contract must be one which no reasonable person

would enter into, and the inequality must be so gross as to shock

the conscience."         Sydnor v. Conseco Fin. Servicing Corp., 252 F.3d

302, 305 (4th Cir. 2001) (internal quotation marks and citations

omitted).        ''Unconscionability            has       both        a     substantive       and

procedural element."         Lee v. Fairfax Cty. Sch. Bd., 621 F. App'x

761, 762-63 (4th Cir. 2015) (citing Chaplain v. Chaplain, 54 Va.

App. 762, 682 S.E.2d 108, 114 (2009)).                           The former requires a

"gross disparity in the value exchanged."                       Chaplain, 682 S.E.2d at

113.     The    latter    necessitates inequity and                       bad faith in "the

accompanying       incidents      .    .     .        ,        such       as   concealments,

misrepresentations, undue advantage, oppressions on the part of

the one who obtains the benefit, or ignorance, weakness of mind,

sickness, old age, incapacity, pecuniary necessities, and the

like."    Id. at 114.




                                           15
       Plaintiff argues that the arbitration provision meets the

procedurally unconscionable element because it is a contract of

adhesion, that it meets both the procedurally and substantively

unconscionable         elements      due    to        lack   of    mutuality,     and    the

substantively unconscionable element because it violates public

policy.

       The    Court        first   addresses         Plaintiff's    argument      that   the

arbitration provision is procedurally unconscionable because it is

a    contract   of adhesion.         "A    contract of          adhesion   is a   standard


form contract, prepared by one party and presented to a weaker

party — usually, a consumer — who has no bargaining power and

little or no choice about the terms."                   Philyaw v. Platinum Enters.,

54 Va. Cir. 364, 367 (Va. Cir.-Spotsylvania Cnty. 2001) (citing

Black's Law Dictionary 318 (7th ed. 2000)). A contract of adhesion

may suggest that a degree of procedural unfairness exists.                               See

Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 915 (2015).

       In the        instant case, the arbitration                 provision      Plaintiff

signed appears to be a standard printed contract, the terms of

which he did not negotiate.               Therefore, the arbitration provision

is     part     of     a     contract      of        adhesion     and   the    procedural

unconscionability element is likely met.

       However, contracts of adhesion are not per se unconscionable

merely because the first element of procedural unconscionability

exists; courts also must look to the substance of the agreement.


                                                16
For instance, in Philyaw, the Virginia court found procedural

unconscionability   in    the    contract    at    issue   because   it   was   a

contract of adhesion.     54 Va. Cir. at 367.         In addition, the court

had to reach a determination of substantive unconscionability,

which the court found because the arbitration provision required

parties to arbitrate any disputes before an arbitrator in Los

Angeles, California, although the plaintiffs were in Virginia.

Id. at 366.


     Therefore,   the    Court   must     also    continue   the   inquiry   and

analyze the substance of the agreement.            Saturn Distrib. Corp. v.

Williams, 905 F.2d 719, 725 (4th Cir. 1990) (noting that ^'[t]he

use of a standard form contract between two parties of admittedly

unequal bargaining power does not invalidate an otherwise valid

contractual provision" and that 'Mt]o be invalid, the provision at

issue must be unconscionable").

     With respect to the substance of the arbitration provision at

issue. Plaintiff argues it is substantively unconscionable because

it lacks mutuality.      Specifically, Plaintiff notes the contract

provides that:

     A Dispute is . . . any allegation concerning a violation
     of state or federal statute that may be the subject of
     binding arbitration, any purely monetary claim greater
    than $1,000.00 in the aggregate whether contract, tort,
    or other, arising from the negotiation of and terms of
    the Buyer's Order, any service contract or insurance
    product or any retail installment sale contract or
    lease[.]



                                     17
ECF No. 13 at 3.        However, the definition of ""Dispute" excludes

any ""failure to provide consideration to be paid by [Plaintiff] .

. . as well as [Defendant's] right to retake possession of the

vehicle pursuant to this Buyer's Order."                 Id.     Practically, it

appears any potential claim over $1,000 that Plaintiff may have

arising    out   of   the    contract   is   subject     to    arbitration   while

potential claims that the Defendant may have for non-payment shall

not be considered a dispute and is not subject to arbitration.

        In Sanders v. Certified Car Ctr., Inc., 93 Va. Cir. 404, 2016

WL 9076185 {Va. Cir.-Fairfax City 2016), the court found that a

nearly identical provision was not unconscionable.                 In that case,

""[e]ach party ha[d] a carve-out [from the arbitration provision]

which    permits the    party to bring        a   case   to    court.    For the

Defendants (Dealer), they may proceed to court "in the event the

Buyer fails to pay any sums due the Dealer . . . .'                The Plaintiff

(Buyer) may bring to court claims of less than $1,000 against the

Defendant."      Id. at *3.      The court looked at other terms of the

arbitration provision and found that while the obligations of the

parties were not identical, it was not so one-sided as to be

unconscionable.        Id.     Unlike   arbitration       provisions    in   other

contracts found to be unconscionable by courts, see, e.g., Philyaw,

54 Va. Cir. at 366, arbitration took place in the federal district

where plaintiff purchased the vehicle.              Equally reasonable, the

agreement also stated that both parties will be bound by the

                                        18
arbitrator's decision, and will share the cost of the arbitrator

unless the arbitrator orders otherwise.                    Sanders, 93 Va. Cir. 404,

2016 WL 9076185 at *3.                The Sanders court concluded that ''[t]he

fact that each party has a different carve-out from the arbitration

requirement does not mean the arbitration agreement is wholly in

favor    of    one    party      over       the    other   and      thus   substantively

unconscionable."          Id. at *3.


        Here, the terms of the arbitration provision on the whole do

not unfairly favor one party over the other, nor do they impose an

undue    burden      on   one    of    the    parties.        The    location     for    the

arbitration is reasonable because it is the jurisdiction in which

the Plaintiff purchased the vehicle from the Defendant.                         Moreover,

nothing suggests that the Better Business Bureau cannot serve as

a    neutral third        party,      and    the costs     of the      arbitration       are

apportioned by the arbitrator.                Further, both parties are bound to

accept the arbitrator's decision.                    Like in Sanders, the parties

here could reasonably have agreed to send potential disputes by

the    Plaintiff in       excess of $1,000 to arbitration,                  while other

disputes could still be brought in court.                     See Bramow v. Toll Va,

L.P., 67 Va. Cir. 56, 59 (Va. Cir.-Loudoun Cnty. 2005) ("There is

no rule of which I am aware that requires all parties to a contract

to    have   available     all   the    same      remedies.      Parties    are   free   to


negotiate for different remedies for different types of breaches

or for different parties."); accord Morgan v. Advance Am., No.

                                              19
4:07-3235-TLW-TER, 2008 WL 4191754, at *16 (D.S.C. Sept. 5, 2008)

(under South Carolina law, having one party arbitrate its disputes

and not the other was not unconscionable).

       Finally,   Plaintiff argues that          the arbitration                 clause    is

substantively     unconscionable      as    a    matter          of   public       policy.

Plaintiff argues that the arbitration                    clause     names the       Better

Business     Bureau's    Norfolk   office       as       the   alternative         dispute

resolution agency, and that the Better Business Bureau's rules

state that ^'unless otherwise provided by agreement of the parties,

the arbitrator is not bound to apply legal principles in reaching

what   the   arbitrator   considers   to    be       a    fair    resolution       of     the


dispute."     Plaintiff also notes that the Buyer's Order provides

that   the   arbitrator    shall   apply    the          substantive        law    of     the

Commonwealth of Virginia.       Thus, Plaintiff argues, the arbitration

provision is unconscionable because it waives his federal claims.

       As a general matter, federal and Virginia courts have long

held that public policy favors freedom of contract. Smithy Braedon

Co. V. Hadid, 825 F.2d 787, 790 (4th Cir. 1987) (applying Virginia

law in part).     Under federal law and Virginia law, enforcement of

valid agreements to arbitrate are viewed favorably.                        Va. Code Ann.

§ 8.01-581.01 ("a written contract to submit to arbitration ... is

valid,   irrevocable,     and   enforceable.");            see      also    TM    Delmarva

Power, L.L.C. v. NCP of Virginia, L.L.C., 263 Va. 116, 122-23

(2002)   (finding   an    arbitration      clause         to   be     enforceable         and

                                      20
recognizing     that         the        public      policy       of      Virginia    favors

arbitration); Devnew v. Flagship Grp., Ltd., 75 Va. Cir. 436 (Va.

Cir.-Norfolk City 2006).

        It is true that arbitration agreements that operate '"as a

prospective waiver of a party's right to pursue statutory remedies"

are not enforceable because they are in violation of public policy.

See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 637 n.l9 (1985).               However, it appears that the arbitrator

in this case is in fact required to apply federal law as well as

local    Virginia     law.         Courts       have    found     that     choice   of   law

provisions that refer to the laws of one state necessarily include

federal law as well.          See, e.g.. World Fuel Services Trading, DMCC

V. Hebei Prince Shipping Co., Ltd., 783 F.3d 507, 521 (4th Cir.

2015)    (""Florida    law    must       be    deemed      to   include    United    States

law[.]").

     In the instant case, the Buyer's Order states the substantive

law of the Commonwealth of Virginia shall apply.                              Because the

arbitrator is bound by Virginia law, which necessarily includes

federal law, nothing precludes the arbitrator from considering

potential    violations        of       federal     law.        This    distinguishes    the

instant case from cases where an arbitration provision operates as

a ""prospective       waiver       of    a    party's   right      to    pursue   statutory

remedies . . . prevent[ing] a litigant from vindicating federal

substantive statutory rights."                   Dillon v. BMO Harris Bank, N.A.,

                                               21
856 F.3d 330, 334 (4th Cir. 2017); Hayes v. Delbert Servs. Corp.,

811 F.3d 666, 675 (4th Cir. 2016) (finding arbitration provision

unenforceable as it ''flatly         and    categorically    renounce[s] the

authority of the federal statutes to which it is and must remain

subject.").     In those cases, the parties affirmatively waived all

recourse available to them under federal law.2


      Therefore, even if the arbitration provision was part of a

contract of adhesion, the substance of the provision is not one

sided or violative of public policy.          Accordingly, the Court finds

that the arbitration provision is not unconscionable.

                               IV. CONCLUSION


      For the reasons stated above, the motion to compel arbitration

is GRANTED.     ECF No. 11.     Although the case may be stayed pending

arbitration, since the Court has found that Plaintiff agreed to

arbitrate the claims as well as issues about arbitrability, serious

questions exist     about    whether   the   Complaint   was ever     properly

before the Court.        Thus, the Court exercises its discretion to

DISMISS THE CASE WITHOUT PREJUDICE.          See, e.g.. Quality Plus Servs.

V. AGY Aiken LLC, No. 3:16cv727, 2017 U.S. Dist. LEXIS 88467, *14

(E.D. Va. June 7, 2017).




^ The Court notes that the prospective waiver issue would not become ripe for
final determination until the federal court is asked to enforce the arbitrator's
decision because a court would not be able to determine whether the arbitrator
in fact applied federal law, which would render the issue moot. Dillon, 856
F.3d at 334 (citing Vimar Sequros y Reasequros, S.A. v. M/V Sky Reefer, 515
U.S. 528, 540 (1995)).

                                       22
    The Clerk is REQUESTED to send a copy of this Opinion and

Order to all counsel of record.


    IT IS SO ORDERED.




                                           /s/
                                        Mark S. Davis
                              CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
August ^ , 2019




                                  23
